DETAILED ACTION
	Claims 1-14 are present.  Claims 2, 4, 5, 7, 8 and 11 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 9-10 and 12-14 (all non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
Claim scope
Claim 1, in part (F)(ii), recites a nucleic acid encoding a homoserine dehydrogenase is “in a destabilized form.”   
The specification, page 26, lines 31 through page 27, line 4, states “A destabilized homoserine dehydrogenase is a variant of homoserine dehydrogenase that is more rapidly degraded within the yeast cell than the parent homoserine dehydrogenase. In preferred embodiments, a destabilized homoserine dehydrogenase consists of a degron-tagged homoserine dehydrogenase protein.” 
	As such, a homoserine dehydrogenase in destabilized form is not limited to a degron-tagged homoserine dehydrogenase protein but encompasses any introduced modification to a homoserine dehydrogenase that can result in more rapid degradation in a yeast cell.  For example, a modification that makes homoserine dehydrogenase less thermostable at the temperature at which a yeast cell may be cultured or otherwise affects the thermodynamic stability of a homoserine dehydrogenase would fall within the scope of a destabilized form as recited.
	Further, a homoserine dehydrogenase in destabilized form is not required to be made through any specific process including from any specific starting material or starting homoserine dehydrogenase considered not to be in a destabilized form. See MPEP 2113.  As such, neither claim 1 or the specification defines a reference homoserine dehydrogenase that serves as a baseline for evaluation if “more rapid degradation in a yeast cell” is or is not present as to determine if any potential embodiment homoserine dehydrogenase is in a “destabilized form.”  More specifically, “more rapid degradation in a yeast cell” is not limited to being measured in reference to any endogenous homoserine dehydrogenase of the yeast cell. Still further, the destabilized homoserine dehydrogenase can be a homoserine dehydrogenase from a heterologous source such as a bacterium.
	Analysis
 	As discussed, the recited genus of homoserine dehydrogenases in destabilized form includes any modification that can destabilize a homoserine dehydrogenases, for example, internal amino acid substitution by mutagenesis, and is not limited to the exemplary degron-tagged homoserine dehydrogenase discussed in the specification. However, a representative scope of substitutions to an enzyme that may be stabilizing or destabilizing for any particular enzyme cannot be readily determined through rational means.  For example, Eijsink et al. (Rational engineering of enzyme stability, J. Biotechnol. 113 (2004): 105-20) discuss reports of engineering stability of enzymes including Chloroflexus auranitacus malate dehydrogenase (CaMDH) wherein “the stability of CaMDHat pH 7.5 can be increased by as much as 24 ◦C by mutating Glu165, which is located in the vicinity of Glu25 and Asp56 . . . . It is interesting to note that mutation of residues Glu25 and Asp56 was destabilizing, whereas mutation of the nearby acidic residue Glu165 was clearly stabilizing.” Eijsink et al., page 113, left column.  As such, Eijsink et al. evidence the concept that amino acid substitutions that may be stabilizing or destabilizing cannot be readily predicted by an ordinarily skilled artisan.
	“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.”  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
	Here, the specification discloses destabilized homoserine dehydrogenase by means of degron-tagging; however, the same is not sufficient to constitute a genus of all homoserine dehydrogenases in destabilized form since the ordinarily skilled artisan cannot predict the operability of embodiments that do not require degron-tagging as discussed above.  That is, outside of degron-tagged homoserine dehydrogenases the specification does not discuss a representative number of species or disclosure of relevant, identifying characteristics common to member species of a genus of homoserine dehydrogenase in destabilized form as recited in claim 1.  As discussed, the specification does not provide an objective baseline for determining if a homoserine dehydrogenases is in a destabilized form or not since no reference homoserine dehydrogenase considered not to be in a destabilized form is provided.
	For these reasons, the specification is not considered to have an adequate written description of a genus of destabilized homoserine dehydrogenases as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilert et al. (EP 2743350 A1) (see IDS) further in view of Ning et al. (Pathway construction and metabolic engineering for fermentative production of ectoine in Escherichia coli, Metabolic Eng. 36 (2016): 10-18) (previously cited), Tun et al. (Effects of metal ions and hydrogen peroxide on the phenotype of yeast hom6Δ mutant, Lett. Appl. Microbiol. 60 (2014): 20-26), CN 106318917 (“CN’917”), Jain et al. (Elimination of glycerol and replacement with alternative products in ethanol fermentation by Saccharomyces cerevisiae, J. Ind. Microbiol. Biotechnol. 38 (2011): 1427-35) and Uniprot, Accession No. W1Q994, 2016, www.uniprot.org.
A machine translation of CN 106318917 is provided and cited here.
“The present invention relates to a method for producing ectoine or a derivative thereof, using host cells containing at least one recombinant DNA sequence encoding each of one or more heterologous enzymes for biosynthesis of ectoine.” Eilert et al., para. [0001].
“The method for producing ectoine or a derivative thereof according to the invention comprises the steps of:
(a) preparing host cells from a type of yeast, the host cells containing at least one recombinant DNA sequence encoding each of one or more heterologous enzymes for biosynthesis of ectoine;
(b) causing the host cells, with the aid of the recombinant DNA sequences encoding the enzymes, to express the heterologous enzymes; and
(c) causing the host cells, with the aid of the expressed heterologous enzymes, to synthesize ectoine and/or the derivative thereof from a precursor.” Eilert et al., para. [0012].
Fig. 1 and related text of Eilert et al. teach an ectoine-producing recombinant yeast cell overexpressing nucleic acids encoding diaminobutyrate aminotransferase (EctB), diaminobutyric acid acetyltransferse (EctA), and ectonine synthase (EctC) as further described in para. [0015] of Eilert et al.
“In the preferred embodiment, the host cells are prepared from at least one yeast type of the orders Saccharomycetales or Schizosaccharomycetales, in particular from at least one yeast type of the genera Pichia (Hansenula and Hyphopichia are obsolete synonyms), Dekkera (also known as Brettanomyces), Saccharomyces, Kluyveromyces, Candida, Blastobotrys (also known as Arxula), Debaromyces (also known as Schwanniomyces), and Yarrowia, preferably the genus Pichia (Hansenula). More preferably, host cells are prepared from at least one methylotrophic yeast type of the genus Pichia (Hansenula); most preferably from Pichia angusta (Hansenula polymorpha).” Eilert et al., para. [0013].
“The invention is based on the finding that a eukaryotic host cell from a type of yeast, in particular from Pichia angusta (Hansenula polymorpha), can express the heterologous enzymes for biosynthesis of ectoine or a derivative thereof, in particular 5-hydroxyectoine, and can activate these enzymes so that ectoine or the derivative thereof, in particular 5-hydroxyectoine, can be synthesized without necessity of stress conditions like high salinity. Moreover, the host cells can secret the synthesized ectoine or the derivative thereof, in particular 5-hydroxyectoine, so that it can be easily separated from the culture supernatant.” Eilert et al., para. [0014].
“In a preferred embodiment, the step (a) of preparing host cells comprises preparing host cells from a type of yeast, the host cells containing at least one recombinant DNA sequence encoding a DABA transaminase enzyme, at least one recombinant DNA sequence encoding a DABA acetyltransferase enzyme, and at least one recombinant DNA sequence encoding an ectoine synthase enzyme; and the step (b) of causing the host cells to express the heterologous enzymes comprises the step of causing the host cells to express the heterologous enzymes DABA transaminase, DABA acetyltransferase and ectoine synthase. More preferably, the step (a) of preparing host cells comprises preparing host cells from a type of yeast, the host cells containing DNA sequences encoding the enzymes DABA-2-oxoglutarate transaminase (EctB), DABA acetyltransferase (EctA) and ectoine synthase (EctC) of the ectoine biosynthesis pathway of Halomonas elongata; and the step (b) of causing the host cells to express the heterologous enzymes comprises the step of causing the host cells to express the enzymes DABA-2-oxoglutarate transaminase (EctB), DABA acetyltransferase (EctA) and ectoine synthase (EctC) of the ectoine biosynthesis pathway of Halomonas elongata. In this preferred embodiment the enzymes of the ectoine biosynthesis pathway of the prokaryotic species Halomonas elongate are expressed and active in the eukaryotic yeast cells.” Eilert et al., para. [0015].
“Fig. 2 is a schematic overview of the targeted single copy integration of Ect genes into the genome of H. polymorpha. In (A) a schematic representation of the plasmids is shown harboring elements for integration of single copy expression cassettes and their integration by targeted gene replacement as well as the genomic structure upon marker rescue.” Eilert et al., para. [0029].  As such, Eilert et al. teach the expression of all recombinant DNA sequences encoding heterologous enzymes as taught by Eilert et al. is by means of integration into the genome of a H. polymorpha host cell.
The above is a direct description of an ectoine-producing recombinant yeast cell in the genome of which is at least one nucleic acid encoding a DABA transaminase (i.e. diaminobutyrate aminotransferase), at least one nucleic acid encoding  a DABA acetyltransferase (i.e. diaminobutyric acid acetyltransferase) and at least one nucleic acid encoding an ectoine synthase wherein all such nucleic acids are overexpressed as far as such nucleic acids are heterologous to the yeast host cell.  That is, “In one embodiment, each of the at least one recombinant DNA sequence encoding each of one or more heterologous enzymes for biosynthesis of ectoine is contained in an expression cassette comprising a strong constitutive or inducible homologous promoter. This use of a strong promoter of a native enzyme of the yeast provides for a high-level expression. In a preferred embodiment, the yeast is a methylotrophic yeast and the promoter is an inducible formate dehydrogenase (FMD) promoter” such that all nucleic acids for biosynthesis of ectoine are overexpressed from a strong and/or inducible promoter as recited in claim 9. Eilert et al., para. [0017].
	Eilert et al., para. [0068], further teach “For further optimization of the 5-hydroxyectoine synthesis in H. polymorpha several points need consideration. The precursor compound L-aspartate-semialdehyde is synthesized from aspartate by the two enzymes aspartatekinase (Ask) and L-aspartate-semialdehyde dehydrogenase (Asd) (also “ASADH” below). However, it is known that variants of Ask can be feedback sensitive to compounds of the aspartate pathway (methionine, lysine and threonine). The existence of a H. polymorpha Ask is supported by our finding that the 5-hydroxyectoine synthesis was downregulated when methionine, lysine or threonine was added during cultivation. Deletion of the putative feedback regulated Ask and expression of a feedback independent variant is an option for process improvement.” The preceding is a direct suggestion to overexpress a feedback independent aspartate kinase (i.e. aspartokinase) in addition to and in the same manner as the ectABC genes discussed above such that the ordinarily skilled artisan at the time of filing would have been motivated to do the same to achieve “further optimization” of ectoine synthesis or its derivative 5-hydroxyectoine as directly taught and suggested by Eilert et al.  Similarly, as far as Eilert et al. directly state that Asd (i.e. aspartate semi-aldehyde dehydrogenase) activity is needed for synthesis of precursor compound L-aspartate-semialdehyde, at the time of filing the ordinarily skilled artisan would have been motivated to overexpress a gene encoding Asd as well with a reasonable expectation of increasing availability of the precursor L-aspartate-semialdehyde wherein again an ordinarily skilled artisan at the time of filing would understand that  such overexpression of a gene encoding L-aspartate-semialdehyde can be done in the same manner as the ectABC genes as discussed above with a reasonable expectation of success.
	However, Eilert et al. do not directly teach deletion of a nucleic acid encoding homoserine dehydrogenase and further do not teach that an over-expressed nucleic acid encoding an aspartate semi-aldehyde dehydrogenase (ASADH) that uses both NAD and NADP coenzymes.
	Regarding further recitation in claim 1 (part (F)) of deletion of a nucleic acid encoding homoserine dehydrogenase, Ning et al. teach recombinant E. coli expressing a similar gene cluster ectABC as described above for production of ectoine wherein “Subsequently, thrA encoding the bifunctional aspartokinase/homoserine dehydrogenase was deleted to weaken the competitive L-threonine branch, resulting in an increase of ectoine titer.” Ning et al., abstract. A “a feed back resistant lysC from Corynebacterium glutamicum encoding the aspartatekinase [i.e. aspartokinase] was introduced to complement the enzymatic activity deficiency caused by thrA deletion.” Ning et al., abstract.  As shown in Fig. 1 of Ning et al., the activity of thrA encoding homoserine dehydrogenase activity contributes to the conversion of the L-aspartate semialdehyde precursor to homoserine and threonine.  In view of the teachings of Ning et al. that homoserine dehydrogenase activity is disadvantageous for ectoine production, the ordinarily skilled artisan would have been motivated to delete nucleic acids (i.e. endogenous genes) encoding endogenous homoserine dehydrogenase activity in other host cells taught in the prior art for expression of ectABC genes for ectoine production including the recombinant yeast cells taught by Eilert et al. in order to achieve increased ectoine production with a reasonable expectation of success.  
That is, as discussed above, both Ning et al. and Eilert et al. directly suggest that overexpression of feedback-resistant aspartate kinase is advantageous for supporting increased production of ectoine by increasing production of the L-aspartate semialdehyde precursor of ectoine.  Ning et al. further teach that increased supply of the L-aspartate semialdehyde precursor of ectoine to support increased ectoine production can be further achieved by deletion of an endogenous gene encoding homoserine dehydrogenase activity that diverts L-aspartate (a precursor to L-aspartate semialdehyde) to homoserine and threonine and away from the ectoine biosynthesis pathway.  
While it is fully recognized that Ning et al. discuss a recombinant E. coli cell and Eilert et al. discusses a recombinant yeast cell, an ordinarily skilled artisan at the time of filing would have readily recognized that yeast cells contain a similar homoserine dehydrogenase gene.  For example, Tun et al., page 20, left column, and abstract, teach “Homoserine dehydrogenase, encoded by HOM6 gene in Saccharomyces cerevisiae, is an enzyme in the aspartate metabolic pathway which catalyses the reduction of aspartic β-semialdehyde to homoserine in a number of organisms” and leads to biosynthesis of threonine and methionine.  Uniprot W1Q994 evidence that H. polymorpha contains a similar homoserine dehydrogenase gene involved in threonine biosynthesis.
Again, it is recognized that the teachings of Ning et al. relate to E. coli and the teachings of Eilert et al. relate to yeast cells.  However, an ordinarily skilled artisan at the time of filing would have recognized that Ning et al. and Eilert et al. teach the same biosynthesis pathway from aspartate and L-aspartate semialdehyde precursors to ectoine in both E. coli and yeast host cells.  In view of the explicit teachings of Ning et al. that deletion of an endogenous gene encoding homoserine dehydrogenase assists ectoine production using this pathway for ectoine biosynthesis, an ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success that deletion of a homoserine dehydrogenase gene in a yeast cell, such as  H. polymorpha as exemplified by Eilert et al., would benefit ectoine biosynthesis in a similar manner that deletion of a homoserine dehydrogenase gene assists ectoine production in E. coli as taught by Ning et al.  For this reason, an ordinarily skilled artisan at the time of filing would have been motivated to delete an endogenous gene encoding homoserine dehydrogenase in the yeast host cells taught by Eilert et al. in order to achieve the benefit of increased ectoine production.  An ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success in increasing ectoine production in a yeast host cell by deletion of an endogenous gene encoding homoserine dehydrogenase since E. coli and yeast cells both contain a homoserine dehydrogenase that function to divert aspartate semialdehyde to threonine production and away from a ectoine biosynthesis pathway as described by both Eilert et al. and Ning et al.
Again, Uniprot W1Q994 evidence the identity of homoserine dehydrogenase and its encoding gene in H. polymorpha.  As discussed above, Eilert et al., paras. [0029]-[0030], teach targeted integration for single copy integration of heterologous genes at a targeted locus.  As such, Eilert et al. teach that deletion of a specific targeted locus or gene, such as gene encoding homoserine dehydrogenase, is enabled for H. polymorpha host cells and yeast host cells generally.  Specific details of targeted single copy integration is taught in para. [0036] of Eilert et al., “both selection marker and expression cassette are flanked by up- and downstream target sequences of approximately 1 kb size to confer double-homologous recombination at the target locus with high frequency,” wherein integration of a selection marker in a homoserine dehydrogenase gene will affect deletion of such gene.
It is noted that Tun et al., page 20, right column, teach that it “was found that deletion of HOM6 led to accumulation of aspartate β-semialdehyde, which consequently resulted in the inhibition of fungal cell growth.”  However, a yeast cell expressing ectABC genes as taught by Eilert et al. will have a pathway for utilization of aspartate β-semialdehyde (by converting the same to ectoine) and alleviate any such accumulation of aspartate β-semialdehyde.
Regarding further recitation that in claim 1 (part (B)) that an over-expressed nucleic acid encoding an aspartate semi-aldehyde dehydrogenase (ASADH) uses both NAD and NADP coenzymes, “The ASADH mutant obtained in the present invention can catalyze the dephosphorylation of L-β-aspartyl phosphate to L-aspartate-β-semialdehyde (L-ASA) with NAD (H) as a cofactor. L-ASA acts as a substrate for homoserine dehydrogenase and dihydrodipicolinate synthase, forming important downstream products including lysine, methionine, threonine, isoleucine and bacterial cell walls The important component of 2,6-diaminopimetic acid (2,6-DAP).” CN’917, page 5, first paragraph. “[T]wo mutant proteins ecASADH-Q350N and ecASADH-Q350N / H171A with significantly increased NAD + were determined and supplemented factor binding ability determination.” CN’917, page 7, sec. 2.4. 
The table in para. [0135] of the Chinese-language CN’917 document (copied below) shows that taught variant ASADH can use both NAD and NADP coenzymes as reflected in increased Kcat/Km values for the variant ASADH enzymes as compared to the baseline wild-type enzyme.  However, the wild-type enzyme ASADH enzyme also has activity to use both NAD and NADP (Kcat/Km 0.8+/-0.03 for NAD+) wherein the claims are silent as to which cofactor to utilized better.

    PNG
    media_image1.png
    323
    971
    media_image1.png
    Greyscale



As such, both the variant and wild-type ASADH enzymes taught by CN’917 are aspartate semi-aldehyde dehydrogenases that can use as coenzyme both NAD and NADP, and are encoded by nucleic acids. See CN’917, page 2, last two paragraphs.
“The host cell can be a prokaryotic cell, such as a bacterial cell; or a lower eukaryotic cell, such as a yeast cell; or a higher eukaryotic cell, such as a plant cell. Representative examples are: Escherichia coli, yeast, plant cells and the like.” CN’917, page 6, third para.
As discussed above, ectoine is produced from L-aspartate, L-β(4)-aspartyl phosphate and L-aspartate-β(4)-semialdehyde wherein L-aspartate-β(4)-semialdehyde is produced through the activity of ASADH.  See Eilert et al., Fig. 1.  As discussed above in connection with Ning et al., aspartate-β(4)-semialdehyde can be converted to ectoine or diverted to produce various amino acids through the action of homoserine dehydrogenase as taught by Ning et al. and CN’917 wherein deletion of homoserine dehydrogenase is beneficial for ectoine production.  As such, an ordinarily skilled artisan at the time of filing would have recognized that the ASADH mutant and wild-type enzymes taught by CN’917 have suitable activity for supporting ectoine production as discussed above.
As discussed above, “at the time of filing the ordinarily skilled artisan would have been motivated to overexpress a gene encoding Asd as well with a reasonable expectation of increasing availability of the precursor L-aspartate-semialdehyde wherein again an ordinarily skilled artisan at the time of filing would understand that  such overexpression of a gene encoding L-aspartate-semialdehyde can be done in the same manner as the ectABC genes as discussed above with a reasonable expectation of success.”  Since the ASADH mutant and wild-type enzymes taught by CN’917 are expressly taught as appropriate for supporting the production of L-aspartate-β(4)-semialdehyde and products made downstream thereto, at the time of filing an ordinarily skilled artisan would have been motivated to overexpress a nucleic acid encoding the ASADH mutant taught by CN’917 as a suitable species. CN’917 directly suggests that the ASADH enzymes taught therein are suitable for expression in yeast cells.  See CN’917, page 6, 5th para.
Further, CN’917 teach that a ASADH mutant that utilizes NADH cofactor addresses “the problem of cofactor imbalance in engineering bacteria.” CN’917, page 4, third to last para.  However, a similar cofactor imbalance “problem” is known to exist in yeast.  For example, Jain et al., abstract, teach that “Glycerol is a major by-product of ethanol fermentation by Saccharomyces cerevisiae and typically 2–3% of the sugar fermented is converted to glycerol. Replacing the NAD+-regenerating glycerol pathway in S. cerevisiae with alternative NADH reoxidation pathways may be useful to produce metabolites of biotechnological relevance.” “We investigated the possibility of converting this excess NADH to NAD+ by transforming a double mutant (gpd1[Symbol font/0x44]gpd2[Symbol font/0x44]) with alternative oxidoreductase genes that might restore the redox balance and produce either sorbitol or propane-1,2-diol. All of the modifications improved fermentative ability and/or growth of the double mutant strain in a self-generated anaerobic high sugar medium.” Jain et al., abstract.
That is, Jain et al. teach that it is beneficial to produce desired fermentation produces (e.g. sorbitol, propane-1,2-diol) in yeast through the action of heterologous dehydrogenase genes functioning to convert excess NADH to NAD+ in order to avoid carbon waste by production of glycerol and other undesirable products.  As shown in Eilert et al., conversion of L-aspartyl phosphate to L-aspartate-semialdehyde catalyzed by ASADH/Asd is a reduction reaction that simultaneously converts NAD(P)H to NAD(P)+.  As far as it is established in the art that expression of oxidoreductases that function to convert NADH to NAD+ is beneficial in yeast, or in at least S. cerevisiae, when producing engineered fermentation products in order to address redox imbalance (e.g. glycerol production), at the time of filing an ordinarily skilled artisan would have recognized that expression of a ASADH mutant with increased function to convert NADH to NAD+, as taught by CN’917, would be particularly advantageous.  It is noted that Eilert et al. teach that it is appropriate to express heterologous bacterial gene sequences in a yeast host cell wherein ectABC genes, as discussed, are from the bacterium Halomonas elongata.  Eilert et al., para. [0005].
An ordinarily skilled artisan at the time of filing would have recognized that fermentation by yeast requires electrons to be transferred to a final electron acceptor wherein the carrier of such electrons is NADH such that fermentation regenerates NAD+, as shown in Fig. 1 of Jain et al., which is applicable to all yeast species including H. polymorpha.  Regardless, Eilert et al. teach that the species of yeast host cell is not particularly limited and includes “In the preferred embodiment, the host cells are prepared from at least one yeast type of the orders Saccharomycetales or Schizosaccharomycetales, in particular from at least one yeast type of the genera Pichia (Hansenula and Hyphopichia are obsolete synonyms), Dekkera (also known as Brettanomyces), Saccharomyces, Kluyveromyces, Candida, Blastobotrys (also known as Arxula), Debaromyces (also known as Schwanniomyces), and Yarrowia, preferably the genus Pichia (Hansenula).” Eilert et al., para. [0013].
Although Eilert et al. exemplifies working embodiments in H. polymorpha, at the time of filing an ordinarily skilled artisan would have been motivated to overexpress nucleic acids encoding aspartokinase, semi-aldehyde dehydrogenase, DABA aminotransferase, DABA acetyltransferase and ectoine synthase, as discussed above, in any of the yeast host cells taught by Eilert et al. including Saccharomyces host cells since Eilert et al. openly teach, suggest and motivate that the same is appropriate for producing a recombinant yeast cell for ectoine production. Jain et al. teach that S. cerevisiae in particular is a common host cell from the genus Saccharomyces. It is well-understood in the prior art that Saccharomyces cerevisiae is a common yeast expression host cell from the genus Saccharomyces such that when implementing embodiments in accordance with the teachings of Eilert et al. in Saccharomyces, as discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to employ a S. cerevisiae host cell specifically.  
Regarding claims 13-14, Eilert et al., para. [0040], explain that any yeast cell for producing ectoine is to be cultured in a culture medium, containing glycerol, sorbitol or methanol as a carbon source as taught in para. [0040] of Eilert et al., and collecting the culture supernatant containing the ectoine or derivative thereof.  “Preferably, the method for producing ectoine or a derivative thereof comprises the additional steps of (d) causing the host cells to export or secrete the synthesized ectoine and/or the derivative thereof to a culture supernatant, and (e) separating the exported or secreted ectoine and/or the derivative thereof from the culture supernatant [i.e. culture medium].” Eilert et al., para. [0021].  As such, Eilert et al. fully teach that any recombinant yeast cell for producing ectoine is to be culturing via methods having all of the features of claims 13 and 14.

Claims 1, 9, 10, 12 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilert et al., Ning et al., CN 106318917 (“CN’917”), Jain et al., Tun et al. and Uniprot W1Q994 as applied to claims 1, 9 and 13-14 above, and further in view of Celik et al. (Production of recombinant proteins by yeast cells, Biotechnol. Adv. 30 (2012): 1108-18).
	The features of claims 1, 9 and 13-14 taught by Eilert et al., Ning et al., CN 106318917 (“CN’917”), Jain et al., Tun et al. and Uniprot W1Q994 as discussed above.  However, none of these references teach overexpression of the overexpressed nucleic acids as discussed above and recited in claim 1 with a promoter inducible with copper.
	“In one embodiment, each of the at least one recombinant DNA sequence encoding each of one or more heterologous enzymes for biosynthesis of ectoine is contained in an expression cassette comprising a strong constitutive or inducible homologous promoter.” Eilert et al., para. [0017]. 
	“Each ORF transcription is controlled by the strong carbon source regulated FMD promoter. However, other strong regulative or constitutive promoters may be used as an alternative.” Eilert et al., para. [0048].
	As such, Eilert et al. openly teach that recombinant nucleic acids encoding enzymes for ectoine biosynthesis can be expressed under the control of any strong regulative promoter.  It is noted that the specific FMD promoter taught by Eilert et al. is an inducible promoter induced by methanol.
Eilert et al. teach that any strong regulative promoter may be used as expressly taught by Eilert et al.  Table 1 of Celik et al. evidences promoters that are commonly used for expression of recombinant proteins/nucleic acids in S. cerevisiae including CUP1.  The FMD promoter taught by Eilert et al. is not a common promoter for use in S. cerevisiae host cells.  As such, when implementing the teachings of Eilert et al. in a S. cerevisiae host cell, as discussed above, an ordinarily skilled artisan at the time of filing would have recognized the need to select an appropriate alternative inducible promoter.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to select any of the common inducible promoters for inducible expression in S. cerevisiae as taught in Table 1 of Celik et al., including a copper inducible Cup1 promoter, in order to achieve any desired expression of heterologous recombinant proteins or nucleic acids in a S. cerevisiae host cell.  An ordinarily skilled artisan at the time of filing would have been motivated to do the same since Eilert et al. directly teach that any appropriate strong regulative (e.g. inducible) promoter can be employed along with a Saccharomyces host cell.
Further, it is noted that Tun et al., as discussed above, teach the deletion of a HOM6 gene encoding homoserine dehydrogenase in S. cerevisiae host cell.  As far deletion of a gene encoding homoserine dehydrogenase is taught by the cited prior art to be desirable for increasing production of ectoine as discussed above, an ordinarily skilled artisan at the time of filing would have been further motivated to delete the HOM6 gene of S. cerevisiae when S. cerevisiae is used as a host cell for ectoine production for these same reasons.

Claims 1, 3, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilert et al., Ning et al., CN 106318917 (“CN’917”), Jain et al., Tun et al. and Uniprot W1Q994 as applied to claims 1, 9 and 13-14 above, and further in view of Bestel-Corre et al. (U.S. 2007/0087403) and Asadollahi et al. (Enhancing sesquiterpene production in Saccharomyces cerevisiae through in silico driven metabolic engineering, Metabolic Eng. 11 (2009): 328-334).
The features of claims 1, 9 and 13-14 taught by Eilert et al., Ning et al., CN 106318917 (“CN’917”), Jain et al., Tun et al. and Uniprot W1Q994 as discussed above.  However, none of these references teach overexpression of a nucleic acid encoding a glutamate dehydrogenase that converts oxo-glutarate to glutamate.
As an initial matter, it is noted that all of the ASADH enzymes, variants and wild-type, taught in the Table of para. [0135] of CN’917 utilize NADP(H) significantly better than NAD(H).
Eilert et al. teach that the species of yeast host cell is not particularly limited and includes “In the preferred embodiment, the host cells are prepared from at least one yeast type of the orders Saccharomycetales or Schizosaccharomycetales, in particular from at least one yeast type of the genera Pichia (Hansenula and Hyphopichia are obsolete synonyms), Dekkera (also known as Brettanomyces), Saccharomyces, Kluyveromyces, Candida, Blastobotrys (also known as Arxula), Debaromyces (also known as Schwanniomyces), and Yarrowia, preferably the genus Pichia (Hansenula).” Eilert et al., para. [0013].
Although Eilert et al. exemplifies working embodiments in H. polymorpha, at the time of filing an ordinarily skilled artisan would have been motivated to overexpress nucleic acids encoding aspartokinase, semi-aldehyde dehydrogenase, DABA aminotransferase, DABA acetyltransferase and ectoine synthase, as discussed above, in any of the yeast host cells taught by Eilert et al., including Saccharomyces host cells, since Eilert et al. openly teach, suggest and motivate that the same is appropriate for producing a recombinant yeast cell for ectoine production.
Bestel-Corre et al., abstract, teach “optimised micro-organism strains for the biotransformation production of molecules having NADPH-consuming biosynthetic pathways. The inventive strains can be used in NADPH-consuming biotransformation methods. Said strains are characterised in that one or more NADPH-oxidising activities are limited.”
“The strains according to the invention can be used in NADPH-consuming biotransformation processes. The strains defined according to the invention can be prokaryotic or eukaryotic. In a preferred embodiment, the prokaryotic strain is a strain of Escherichia coli. In a further embodiment the eukaryotic strain is a strain of Saccharomyces, in particular S. cerevisiae.” Bestel-Corre et al., para. [0002].
“Among the cofactors involved in the biotransformations, NADPH is important in particular for the production of amino acids (e.g. arginine, proline, isoleucine, methionine, lysine), vitamins (e.g. pantothenate, phylloquinone, tocopherol), aromatics (e.g. WO9401564), polyols (e.g. xylitol), polyamines (e.g. spermidine), hydroxyesters (e.g. ethyl-4-chloro-3-hydroxybutyrate) and other high added-value substances.” Bestel-Corre et al., para. [0011].
“The strains optimized according to the invention, i.e. with enhanced capacity for NADP+ reduction, are characterized by the attenuation or inactivation of one or more NADPH-oxidizing enzyme activities, and in particular activities of the quinone oxidoreductase and/or soluble transhydrogenase type.” Bestel-Corre et al., para. [0027].  Bestel-Corre et al., para. [0028], identifies glutamate dehydrogenase “GDH1, GDH2” as example of NADPH-oxidizing enzyme in S. cerevisiae.
As summarized in claims 1, 3 and 12-13 of Bestel-Corre et al.:
1. A strain of a micro-organism characterized in that one or more of its NADPH-oxidizing activities have been limited.
3. A strain according to claim 1 characterized in that it has also undergone modifications that favour one or more of its NADP+-reducing enzyme activities.
12. A method for the production of a substance of interest formed by a biosynthesis route of which at least one step is NADPH-dependent characterized in that it comprises the following steps:
a) growing micro-organisms of the strain of claim 1 in an appropriate culture medium that favours their growth and contains substances necessary for carrying out biotransformations by fermentation or bioconversion, except NADPH; and
b) extracting a substance of interest from the medium and optionally purifying said substance.
13. The method according to claim 12 characterized in that the substance of interest is an amino acid, or a vitamin, or a sterol, or a flavonoid, or a fatty acid, or an organic acid, or a polyol or a hydroxyester.
That is, Bestel-Corre et al. teach that in a S. cerevisiae host cell having a NADPH-consuming pathway for producing a desired molecule or substance of interest that it is advantageous to inactivate an NADPH-oxidizing enzyme activity.  As discussed above, Eilert et al. directly suggest production of ectoine by expression of an ectoine biosynthesis pathway in Saccharomyces as a host cell wherein Bestel-Corre et al. teach that S. cerevisiae is a common host cell from the genus Saccharomyces such that when implementing embodiments in accordance with the teachings of Eilert et al. in Saccharomyces, as discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to employ a S. cerevisiae host cell specifically.
As shown in Fig. 1 of Eilert et al., ectoine biosynthesis is produced from a NADPH-consuming pathway wherein aspartate-semialdehyde dehydrogenase (Asd) requires NADPH. Again, the ASADH/Asd enzymes taught by CN’917 also have a significant preference for NADP(H).
Asadollahi et al. teach an application of the principles taught by Bestel-Corre et al. Asadollahi et al., abstract, teach a S. cerevisiae host cell engineered for the synthesis of sesquiterpenes wherein “Deletion of NADPH-dependent glutamate dehydrogenase encoded by GDH1 was identified as the best target gene for the improvement of sesquiterpene biosynthesis in yeast.  Deletion of this gene enhances the available NADPH in the cytosol for other NADPH requiring enzymes, including HMG-CoA reductase. However, since disruption of GDH1 impairs the ammonia utilization, simultaneous over-expression of the NADH-dependent glutamate dehydrogenase encoded by GDH2 was also considered in this study.” 
“Deletion of GDH1 led to an approximately 85%increase in the final cubebol titer. However, deletion of this gene also caused a significant decrease in the maximum specific growth rate. Over-expression of GDH2 did not show a further effect on the final cubebol titer but this alteration significantly improved the growth rate compared to the GDH1 deleted strain.” Asadollahi et al., abstract.
“In contrary to GDH1, which uses NADPH as cofactor, GDH2 is NADH-dependent.” Asadollahi et al., page 331, left column. “Therefore, if GHD1 is deleted there will be more NADPH available for other NADPH requiring reactions in the cell.  The third step of the mevalonate pathway in yeast [for sesquiterpene biosynthesis], HMG-CoA is converted to mevalonate by the action of HMG-CoA reductase. This reaction is considered as a major flux controlling step in the mevalonate pathway . . . and requires NADPH as a cofactor.” Asadollahi et al., page 331, bridging columns.
As such, Asadollahi et al. teach an application of the teachings of Bestel-Corre et al. to delete an NADPH-oxidizing enzyme in a S. cerevisiae host, including GDH1, in order to support production of a desired product that requires NADPH.   Asadollahi et al. further teach that in S. cerevisiae host cells having deletion of GDH1 that it is appropriate to overexpress GDH2 encoding a NADH-dependent glutamate dehydrogenase in order to mitigate impaired growth rate of GDH1-deleted host cells.
None of Eilert et al., Ning et al., CN”917, and Jain et al. Tun et al. and Uniprot W1Q994 each overexpression of a nucleic acid encoding a glutamate dehydrogenase that converts oxo-glutarate to glutamate.
However, as reviewed above, Bestel-Corre et al. teach that it is beneficial to delete genes encoding NADPH-oxidizing enzymes in S. cerevisiae host cells to “optimize[] micro-organism strains for the biotransformation production of molecules having NADPH-consuming biosynthetic pathways” wherein the ectoine biosynthetic pathway taught by Eilert et al. is a NADPH-consuming biosynthetic pathway.  Asadollahi et al., as discussed above, teach that deletion of GDH1 in combination with overexpression of a nucleic acid encoding NADH-utilizing glutamate dehydrogenase GDH2 is a particularly effective modification to a S. cerevisiae host cell to enhance availability of NADPH for NADPH-requiring enzymes in a pathway for a desired product [cubebol in the teachings of Asadollahi et al.].  
In view of the above, at the time of filing an ordinarily skilled artisan at the time of filing in employing S. cerevisiae as an embodiment host cell for the production of ectoine in accordance with the teachings of Eilert et al. would have been motivated to modify such host to have increased availability of NADPH as preferred by aspartate-semialdehyde dehydrogenase (Asd) as part of the ectoine biosynthesis pathway in accordance with the teachings of Bestel-Corre et al. with an expectation of success in increasing the production of ectoine as a desired molecule/substance.  Asadollahi et al. teach that a particularly effective modification for increasing the availability of NADPH for biosynthesis is the deletion of a gene encoding NADPH-requiring GDH1 and overexpression of GDH2 glutamate dehydrogenase that utilizes a NADH cofactor in compensation for the loss of GDH1 activity as taught by Asadollahi et al.  Since Bestel-Corre et al., para. [0028], directly suggest GDH1 as an enzyme/gene to be deleted to increase NADPH availability, an ordinarily skilled artisan would have had an expectation of success that deletion of GDH1 with compensating overexpression of GDH2 would function to increase NADPH availability in yeast host cells expressing the NADPH-utilizing ectoine pathway taught by Eilert et al.

Claims 1, 6, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilert et al., Ning et al., CN 106318917 (“CN’917”), Jain et al., Tun et al. and Uniprot W1Q994 as applied to claims 1, 9 and 13-14 above, and further in view of Farfan et al. (Threonine Overproduction in Yeast Strains Carrying the HOM3-R2 Mutant Allele under the Control of Different Inducible Promoters, Appl. Environ. Microbiol. 65 (1999): 110-16).
The features of claims 1, 9 and 13-14 taught by Eilert et al., Ning et al., CN 106318917 (“CN’917”), Jain et al., Tun et al. and Uniprot W1Q994 as discussed above.  However, none of these references specifically teaches the overexpression of an nucleic acid encoding an aspartokinase from yeast.
As discussed above, Eilert et al., para. [0068], expressly suggests “For further optimization of the 5-hydroxyectoine synthesis in H. polymorpha several points need consideration. The precursor compound L-aspartate-semialdehyde is synthesized from aspartate by the two enzymes aspartatekinase (Ask) and L-aspartate-semialdehyde dehydrogenase (Asd). However, it is known that variants of Ask can be feedback sensitive to compounds of the aspartate pathway (methionine, lysine and threonine). The existence of a H. polymorpha Ask is supported by our finding that the 5-hydroxyectoine synthesis was downregulated when methionine, lysine or threonine was added during cultivation. Deletion of the putative feedback regulated Ask and expression of a feedback independent variant is an option for process improvement.”
That is, Eilert et al. teach an open suggestion that a feedback independent variant of aspartatekinase be heterologously expressed (i.e. overexpressed) in embodiment yeast host cells as taught by Eilert et al. for the production of ectoine.
 Several feedback independent aspartate kinase or aspartokinase-encoded genes are known in the prior art. Farfan et al., abstract, teach a HOM3-R2 mutant allele/gene of Saccharomyces cerevisiae (a yeast) encoding for a feedback-insensitive aspartate kinase.  
Since Eilert et al. directly teach and suggest the overexpression of a feedback independent (i.e. feedback-insensitive) aspartate kinase, at the time of filing an ordinarily skilled artisan would have been motivated to overexpress any appropriate feedback-insensitive aspartate kinase in yeast host cells for production of ectoine as taught by Eilert et al.  As far as Farfan et al. teach a feedback insensitive aspartokinase from a yeast species, at the time of filing an ordinarily skilled artisan would have been motivated to select the same aspartokinase for overexpression in accordance with the teachings of Eilert et al. with an expectation of success as far as a S. cerevisiae-derived aspartokinase would be readily expected to be expressible in a yeast host cell as taught by Eilert et al.
The specification evidences that the gene nomenclature HOM3 is associated with aspartokinase activity wherein aspartokinase and aspartate kinase are synonyms in the art for the same enzyme activity being the reaction of ATP and L-aspartate to form 4-phospho-L-asparatate. Specification, pages 27-33.  That is the specification provides the same definition for aspartokinase and aspartate kinase as an “enzyme catalyzing the conversion of L-aspartate in the presence of ATP into 4-phospho-L-aspartate.” Specification, page 27, lines 12-13, and page 30, lines 17-18.

Response to arguments
	Applicant argues:

    PNG
    media_image2.png
    212
    754
    media_image2.png
    Greyscale

The recited genus is not limited to species having a particular N-terminus amino acids that affect the half-life of a protein.  For example, the recited genus of homoserine dehydrogenases in “destabilized form” would include those species having one or few internal amino acid substitutions that can bring about destabilization of any enzyme as set forth in Eijsink et al.  As discussed, the specification describes “degron” tagging, which is tagging with a distinct heterologous sequences that is not representative (i.e. representative number of species) of all possible heterologous sequences that may destabilize a protein.  Further, it is noted that claim 1 is silent regarding the reference point from which “destabilized” is measured.

Applicant argues:

    PNG
    media_image3.png
    377
    726
    media_image3.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “HOM2,” “mutated version of aspartate semi-aldehyde dehydrogenase”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	It is noted that “can use as coenzyme both NAD and NADP” is recited in the claims.  However, CN’917 evidences that naturally-ocurring, wild-type ASADH/Asd enzymes are expect to have this property.
	Regarding arguments directed to solving a particular “problem,” “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144(IV).  As stated above, the reasons for expressing/overexpressing a ASADH/Asd-encoding nucleic acid is that  Eilert et al., para. [0068], further teach “For further optimization of the 5-hydroxyectoine synthesis in H. polymorpha several points need consideration. The precursor compound L-aspartate-semialdehyde is synthesized from aspartate by the two enzymes aspartatekinase (Ask) and L-aspartate-semialdehyde dehydrogenase (Asd).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652